438 F.2d 532
Lawrence E. INGRAM, Appellant,v.R. J. GAFFNEY, Warden, Kansas state Penitentiary, Lansing,Kansas, Appellee.
No. 504-70.
United States Court of Appeals, Tenth Circuit.
Jan. 14, 1971.

Kent Frizzell, Atty. Gen., filed a Motion to Affirm on behalf of appellee.
Appellant filed a memorandum in opposition to summary affirmance pro se.
Before LEWIS, Chief Judge, and BREITENSTEIN and McWILLIAMS, Circuit judges.
PER CURIAM.


1
The initial review of this case prompted us to inform the appellant, Lawrence Ingram, that we were contemplating summary affirmance on our own motion and afforded him an opportunity to submit a memorandum addressing the underlying merits.  See Rule 8(d), Revised Rules of the United States Court of Appeals for the Tenth Circuit (1970).  Additionally, the appellee has filed a motion to affirm with supporting suggestions.


2
Pursuant to Rule 43(c), Federal Rules of Appellate Procedure, R. J. Gaffney, Warden, the successor to Warden Sherman H. Crouse, has been substituted as the proper appellee.


3
We have now carefully reviewed the files and record in this case and are thoroughly convinced that the judgment of the district court is correct.  Concluding that there is no need for further argument on the unsubstantial questions presented, the motion to affirm is granted for the reasons stated by the district court in 322 F. Supp. 1328 (D.C.Kan. 1970).  See No. 260-70, Gafford v. Warden, United States Penitentiary, etc., et al., 434 F.2d 318 (10th Cir., November 16, 1970).